DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, US 2007/0275578 A1, in view of Applicant’s submitted prior art, Araki, US 2020/0008304 A1.
Regarding claims 1 and 7, Yamada discloses an electro-optical device 100 comprising: 
. an electro-optical panel 110
. a printed circuit board (PCB) 121 
. a terminal portion 125G having a plurality of terminals
. an anisotropic conductive film 130 inherently including conductive particles. 
Yamada, however, does not disclose an arranged of the terminal portion and the conductive particles.  Araki does disclose a terminal portion 21A/21B with terminals 20A/20B arranged along a first direction extending along one side of the electro- optical panel (e.g., horizontal direction), wherein the terminal (e.g., oblique portion) has a long side extending along a second direction (e.g., oblique direction that intersecting with the first direction), and a short side inherently extending along a direction intersecting with the second direction and the conductive particles 1 arranged along a third direction (e.g., vertical direction)(see figs 1A-1C, [0061]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Yamada’s PCB with the terminals and the conductive particles arranged as shown by Araki to improve a connection in a display connection area/structure (see Advantageous Effects of Invention).   
Re claim 2, the modification to the Yamada would result the terminal portion includes the terminal configured to contact the electrically conductive particles (Araki, fig. 1C), and a lower electrode (Yamada, fig. 1, 115 wiring/electrode) that is disposed below the terminal and overlaps with the terminal as viewed in plan view, and the long side of the terminal is arranged along the second direction, and a long side of the lower electrode is arranged along the third direction (e.g., wiring 115 direction to display signal lines) intersecting with the first direction.  
Re claim 3, wherein the terminal does not overlap with a lower electrode of a terminal portion adjacent to the terminal as viewed in plan view (Yamada, fig 1).
Re claim 4, wherein a shape of the terminal is a parallelogram shape (Yamada, fig. 1, Araki, fig 1A).
Re claims 5-6, the modification to Yamada describes the claimed invention as described above except for a plurality of contact holes randomly disposed between the terminal and the lower electrode, and the plurality of contact holes are disposed along the second direction.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ a plurality of contact holes randomly at a pitch in a predetermined range from a pitch A to a pitch B that disposed between the terminal and the lower electrode, and the plurality of contact holes are disposed along the second direction since it was known in the display art for connecting two components (e.g., wiring lines).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871